Exhibit 10.4

Form for Robert A. Eckert

NOTICE OF GRANT AND GRANT AGREEMENT

RESTRICTED STOCK UNITS



--------------------------------------------------------------------------------

Notice of Grant – Restricted Stock Units

Name of Holder:

ROBERT A. ECKERT

 

Plan:

Grant Date:

   2010 Equity and Long-Term Compensation Plan Number of Restricted Stock Units:
   Vesting Schedule:    3 year vesting, as set forth below

Subject to the provisions of the 2010 Equity and Long-Term Compensation Plan and
the Grant Agreement accompanying this Notice of Grant (the “Grant Agreement”)
and you not experiencing a Severance (as defined in the 2010 Equity and
Long-Term Compensation Plan and as provided in Section 4 of the Grant
Agreement), this award of Restricted Stock Units (“Units”) shall vest with
regard to the following percentages of Units on the dates shown below:

 

Cumulative Percent Vested    Percent of Units Vesting*    Scheduled Vest Date
50%    50% (“First Vested Units”)    100%    50% (“Final Vested Units”)         

 

* With respect to the First Vested Units, such number of Units shall be rounded
down to the nearest whole number of Units (to the extent such number is not a
whole number). With respect to the Final Vested Units, the amount of Units
vesting thereunder shall be such that 100% of the aggregate number of Units
shall be cumulatively vested on the third anniversary of the Grant Date.

By your signature and Mattel, Inc.’s signature below, you and Mattel, Inc. agree
that this award of Restricted Stock Units is made under and governed by the
terms and conditions of the Grant Agreement and the 2010 Equity and Long-Term
Compensation Plan. You acknowledge that you have received a copy of the Grant
Agreement and the Prospectus relating to the 2010 Equity and Long-Term
Compensation Plan. Please sign and return one copy of this Notice of Grant to
Mattel Equity Compensation Administration, Mattel, Inc. - Mail Stop M1-0307, 333
Continental Boulevard, El Segundo, CA 90245-5012, United States of America.

 

 

   

 

For Mattel, Inc.     Holder Name:     Name: Title:    

 

   

 

Date     Date

 

Mattel, Inc.

333 Continental Boulevard

El Segundo, CA 90245

   Type of Grant: Restricted Stock Units   

Holder’s ID:

Mattel’s ID: 95-1567322

Note: Please do not detach this Notice of Grant from the Grant Agreement that
follows.



--------------------------------------------------------------------------------

Grant Agreement for

Restricted Stock Units

under the Mattel, Inc. 2010 Equity and Long-Term Compensation Plan

This is a Grant Agreement (this “Grant Agreement”) between Mattel, Inc.
(“Mattel”) and Robert A. Eckert (the “Holder”). The Notice of Grant – Restricted
Stock Units (the “Notice”) accompanying this Grant Agreement is deemed a part of
this Grant Agreement.

Recitals

Mattel has adopted the 2010 Equity and Long-Term Compensation Plan, as may be
amended from time to time (the “Plan”), for the granting to selected employees
of awards based upon shares of Common Stock of Mattel. In accordance with the
terms of the Plan, the Compensation Committee of the Board of Directors (the
“Committee”) has approved the execution of this Grant Agreement between Mattel
and the Holder. Capitalized terms used herein without definition shall have the
meanings assigned to such terms in the Plan. This Grant Agreement incorporates
certain provisions required by the terms of the Holder’s Executive Employment
Agreement with Mattel dated October 18, 2000 and effective as of May 16, 2000
(as amended from time to time, the “Employment Agreement”).

Restricted Stock Units

1. Grant. Effective as of the grant date specified in the Notice (the “Grant
Date”), Mattel grants to the Holder the number of restricted stock units based
on shares of Common Stock set forth in the Notice (the “Units”), subject to
adjustment, forfeiture and the other terms and conditions set forth below and in
any Addendum to this Grant Agreement (where applicable). Mattel and the Holder
acknowledge that the Units (a) are being granted hereunder in exchange for the
Holder’s agreement to provide services to Mattel after the Grant Date, for which
the Holder will otherwise not be fully compensated, and which Mattel deems to
have a value at least equal to the aggregate par value of the shares, if any,
that the Holder may become entitled to receive under this Grant Agreement,
(b) will, except as provided in Section 4 hereof, be forfeited by the Holder if
the Holder’s Severance occurs before they vest, and (c) are subject to
cancellation if the Holder engages in certain conduct detrimental to the
Company, in each case as more fully set forth in this Grant Agreement and the
Plan.

2. Dividend Equivalent Rights. The Units are granted with Dividend Equivalent
rights, as set forth in this Section 2. As of the payment date (the “Dividend
Payment Date”) for any cash dividend or distribution with respect to the Common
Stock with a record date on or after the Grant Date and before all of the Units
are settled or forfeited as set forth below, the Holder shall receive a cash
payment on or within five (5) business days following the Dividend Payment Date,
but in no event later than the last day of the calendar year in which the
Dividend Payment Date occurs, with respect to the outstanding Units held by the
Holder that have not yet been settled or forfeited on such record date (the
“Then-Outstanding Units”). The amount of the cash payment shall equal the cash
dividend or distribution that would have been paid or distributed to the Holder
had the Then-Outstanding Units been actual shares of Common Stock



--------------------------------------------------------------------------------

outstanding on the applicable record date; provided, that the Committee shall
determine whether a payment shall be made with respect to a dividend or
distribution made in connection with an event described in Section 17 of the
Plan (whether or not an adjustment under Section 17 of the Plan is made to the
Units in connection with that event), and the amount of any such payment; and
the Committee shall determine whether a payment shall be made with respect to a
dividend or distribution with respect to the Common Stock in the form of Common
Stock or other property other than cash, and the amount of any such payment.

3. Normal Vesting. Except as otherwise provided in Section 4, the Units shall
vest in the time and manner set forth in the Notice.

4. Consequences of Severance. Subject to Section 5 below, the consequences of
the Holder’s Severance before the third anniversary of the Grant Date shall be
as follows:

(a) In the case of the Holder’s termination for Cause (as defined in the
Employment Agreement), the Units that have not yet vested shall be forfeited as
of the Date of Termination (as defined in the Employment Agreement); provided
that such forfeiture shall not take place until all of the following have
occurred: (i) at least two-thirds (2/3) of the nonmanagement members of the
Board of Directors of Mattel make a good faith determination that termination
for Cause is appropriate, (ii) the Holder has received written notice of the
activity that constitutes grounds for termination for Cause, (iii) the Holder
has been afforded a reasonable opportunity to cure or correct the activity
described in such notice, and (iv) the Holder has failed to substantially cure,
correct or cease the activity, as appropriate;

(b) In the case of the Holder’s death, Disability (as defined in the Employment
Agreement), termination by Mattel other than for Cause or a termination by the
Holder (i) for Good Reason (as defined in the Employment Agreement), (ii) for
any reason during the 30-day period immediately following the six (6) month
anniversary of a Change of Control (as defined in the Employment Agreement), or
(iii) pursuant to Section 5(f) of the Employment Agreement (entitled “Mattel
Non-Renewal of Term”), the Units that have not yet vested shall vest as of the
Date of Termination (as defined in the Employment Agreement); and

(c) In all other cases, the Units that have not yet vested shall be forfeited as
of the date of the Severance.

5. Termination, Rescission and Recapture. The Holder specifically acknowledges
that the Units and any Common Stock or cash delivered in settlement thereof are
subject to the provisions of Section 19 of the Plan, entitled “Termination,
Rescission and Recapture,” which can cause the forfeiture of the Units and/or
the recapture of any Common Stock and/or cash delivered in settlement thereof
and/or the proceeds of the sale of any such Common Stock. Except as provided in
the next sentence, as a condition of the vesting and settlement of Units, the
Holder will be required to certify that he or she is in compliance with the
terms and conditions of the Plan (including the conditions set forth in
Section 19 of the Plan) and, if a Severance has occurred, to state the name and
address of his or her then-current employer or any entity for which the Holder
performs business services and his or her title, and shall identify any

 

2



--------------------------------------------------------------------------------

organization or business in which the Holder owns a greater-than-five-percent
equity interest. Section 19 of the Plan is inapplicable, and accordingly such
certification shall not be required, after a Severance of the Holder that occurs
within the 24-month period after a Change in Control.

6. Consequences of Vesting. As of the vesting of a Unit, such vested Unit shall
represent the right to receive payment from Mattel, in accordance with Section 7
below, in the form of one share of Common Stock or a cash payment equal to the
Fair Market Value of a share of Common Stock as of the date of such vesting, as
Mattel may in its sole discretion determine (and Mattel may settle some Units in
Common Stock and some in cash), subject to Section 8 below. In the case of Units
settled by delivery of Common Stock, Mattel shall (a) issue or cause to be
delivered to the Holder (or the Holder’s Heir, as defined below, if applicable)
one or more stock certificates representing such shares, or (b) cause a book
entry for such shares to be made in the name of the Holder (or the Holder’s
Heir, if applicable). In the case of the Holder’s death, the cash and/or Common
Stock to be delivered in settlement of vested Units as described above shall be
delivered to the Holder’s beneficiary or beneficiaries (as designated in the
manner determined by the Committee), or if no beneficiary is so designated or if
no beneficiary survives the Holder, then the Holder’s administrator, executor,
personal representative, or other person to whom the Units are transferred by
means of the Holder’s will or the laws of descent and distribution (such
beneficiary, beneficiaries or other person(s), the “Holder’s Heir”).

7. Code Section 409A. The Company believes that the Units constitute “deferred
compensation” within the meaning of Section 409A of the Code. It is the
intention and belief of Mattel that the Units comply in all respects with
Section 409A of the Code, and this Grant Agreement shall be interpreted in
accordance with that intention. Consistent with the aim of compliance with
Section 409A:

(a) The payment date with respect to any vested Unit (the “Settlement Date”)
shall be on or within five (5) business days following the first to occur of
(i) the scheduled vesting date of such Unit pursuant to Section 3 above,
(ii) (x) the date of the Holder’s Severance, if the Holder is not a “specified
employee” (within the meaning of Section 409A(a)(2)(B)(i) of the Code) (a
“Specified Employee”) as of that date, or (y) in the event that, as of the date
of the Holder’s Severance, the Holder is a Specified Employee and Mattel
determines that paying such amounts at the time or times indicated in this Grant
Agreement would be a prohibited distribution under Section 409A(a)(2)(B)(i) of
the Code, the date that is six months after the date of such Severance,
(iii) the date of the Holder’s death, (iv) the date of the Holder’s Disability,
if such Disability qualifies the Holder as “disabled” within the meaning of
Section 409A(a)(2)(A)(ii) of the Code, and (v) in the event Section 18(a)(i) of
the Plan applies, the date of a Change in Control that qualifies as an event
described in Section 409A(a)(2)(A)(v) of the Code and the regulations
thereunder. The determination of whether the Holder is a Specified Employee
shall be made by Mattel in accordance with the methodology adopted by Mattel in
accordance with Section 409A of the Code, which methodology may be amended or
replaced at any time and from time to time by Mattel, as and to the extent
permitted by Section 409A.

(b) If there occurs a Change in Control that does not qualify as an event
described in Section 409A(a)(2)(A)(v) of the Code, the amount that shall be
provided on

 

3



--------------------------------------------------------------------------------

the applicable Settlement Date (if such Settlement Date occurs following such
Change in Control) in settlement of any Unit that vested as a result of such
Change in Control shall be a cash amount that equals the Fair Market Value of a
share of Common Stock as of the date of such Change in Control, plus interest
thereon through the Settlement Date at the federal funds rate (as reported in
the Wall Street Journal or any other information source reasonably selected by
the Committee), compounded daily.

(c) Under no circumstances may this Grant Agreement be amended or terminated in
a manner that violates Section 409A.

8. Tax Withholding. The Company shall withhold from the cash and/or Common Stock
deliverable in settlement of Units an amount necessary to satisfy the taxes,
social taxes, payroll taxes and other taxes required to be withheld in
connection with such vesting and settlement. If such withholding is in the form
of shares of Common Stock deliverable on the Settlement Date, the Fair Market
Value of such shares on the Settlement Date shall not exceed the sums necessary
to pay the tax withholding based on the minimum statutory withholding rates for
federal and state tax purposes, including payroll taxes, that are applicable to
such supplemental taxable income (but rounding up to the nearest whole number of
shares). If any such taxes are required to be withheld at a date earlier than
the Settlement Date, then notwithstanding any other provision of this Grant
Agreement, the Company may (a) satisfy such obligation by causing the forfeiture
of a number of Units having a Fair Market Value, on such earlier date, equal to
the amount necessary to satisfy the minimum required amount of such withholding,
or (b) make such other arrangements with the Holder for such withholding as may
be satisfactory to the Company in its sole discretion.

9. Compliance with Law.

(a) No shares of Common Stock shall be issued and delivered pursuant to a vested
Unit unless and until all applicable registration requirements of the Securities
Act of 1933, as amended, all applicable listing requirements of any national
securities exchange on which the Common Stock is then listed, and all other
requirements of law or of any regulatory bodies having jurisdiction over such
issuance and delivery, shall have been complied with. In particular, the
Committee may require certain investment (or other) representations and
undertakings in connection with the issuance of securities in connection with
the Plan in order to comply with applicable law.

(b) If any provision of this Grant Agreement is determined to be unenforceable
or invalid under any applicable law, such provision will be applied to the
maximum extent permitted by applicable law, and shall automatically be deemed
amended in a manner consistent with its objectives to the extent necessary to
conform to any limitations required under applicable law. Furthermore, if any
provision of this Grant Agreement is determined to be illegal under any
applicable law, such provision shall be null and void to the extent necessary to
comply with applicable law, but the other provisions of this Grant Agreement
shall remain in full force and effect.

10. Assignability. Except as may be effected by designation of a beneficiary or
beneficiaries in such manner as may be determined by the Committee, or as may be
effected by

 

4



--------------------------------------------------------------------------------

will or other testamentary disposition or by the laws of descent and
distribution, any attempt to assign the Units before they vest and are settled
shall be of no effect.

11. Certain Corporate Transactions. In the event of certain corporate
transactions, the Units shall be subject to adjustment as provided in Section 17
of the Plan. In the event of a Change in Control, the Units shall be subject to
the provisions of Section 18 of the Plan and Section 5(e) of the Employment
Agreement.

12. No Additional Rights.

(a) Neither the granting of the Units nor their vesting or settlement shall
(i) affect or restrict in any way the power of the Company to undertake any
corporate action otherwise permitted under applicable law, (ii) confer upon the
Holder the right to continue performing services for the Company, or
(iii) interfere in any way with the right of the Company to terminate the
services of the Holder at any time, with or without Cause.

(b) The Holder acknowledges that (i) this is a one-time grant, (ii) the making
of this grant does not mean that the Holder will receive any similar grant or
grants in the future, or any future grants at all, and (iii) this grant does not
in any way entitle the Holder to future grants under the Plan, if any, and
Mattel retains sole and absolute discretion as to whether to make any additional
grants to the Holder in the future and, if so, the quantity, terms, conditions
and provisions of any such grants.

(c) Without limiting the generality of subsections (a) and (b) immediately above
and subject to Section 4 above, if there is a Severance of the Holder, the
Holder shall not be entitled to any compensation for any loss of any right or
benefit or prospective right or benefit relating to the Units or under the Plan
which he or she might otherwise have enjoyed, whether such compensation is
claimed by way of damages for wrongful dismissal or other breach of contract or
by way of compensation for loss of office or otherwise.

13. Rights as a Stockholder. Neither the Holder nor the Holder’s Heir shall have
any rights as a stockholder with respect to any shares represented by the Units
unless and until shares of Common Stock have been issued in settlement thereof.

14. Data Privacy Waiver. By accepting the grant of the Units, the Holder hereby
agrees and consents to:

 

  (a) the collection, use, processing and transfer by the Company of certain
personal information about the Holder (the “Data”);

 

  (b) any members of the Company transferring Data amongst themselves for the
purposes of implementing, administering and managing the Plan;

 

  (c) the use of such Data by any such person for such purposes; and

 

5



--------------------------------------------------------------------------------

  (d) the transfer to and retention of such Data by third parties in connection
with such purposes.

For the purposes of subsection (a) above, “Data” means the Holder’s name, home
address and telephone number, date of birth, other employee information, any tax
or other identification number, details of all rights to acquire Common Stock
granted to the Holder and of Common Stock issued or transferred to the Holder
pursuant to the Plan.

15. Compliance with Plan. The Units and this Grant Agreement are subject to, and
Mattel and the Holder agree to be bound by, the terms and conditions of the
Plan, as it shall be amended from time to time, and the rules, regulations and
interpretations relating to the Plan as may be adopted by the Committee, all of
which are incorporated herein by reference. No amendment to the Plan or this
Grant Agreement shall adversely affect the Units without the consent of the
Holder. In the case of a conflict between the terms of the Plan and this Grant
Agreement, the terms of the Plan shall govern and this Grant Agreement shall be
deemed to be modified accordingly.

16. Governing Law. The interpretation, performance and enforcement of this Grant
Agreement shall be governed by the laws of the State of Delaware without regard
to principles of conflicts of laws.

 

6